Exhibit 10.11

Wyeth

1990 STOCK INCENTIVE PLAN

(As approved by stockholders on April 25, 1991 and as amended by the Board of
Directors through November 16, 2006)

Section 1. Purpose. The purpose of the 1990 Stock Incentive Plan (the “Plan”) is
to provide favorable opportunities for officers and other key employees of Wyeth
(the “Company”) and its subsidiaries to acquire shares of Common Stock of the
Company or to benefit from the appreciation thereof. Such opportunities should
provide an increased incentive for these employees to contribute to the future
success and prosperity of the Company, thus enhancing the value of the stock for
the benefit of the stockholders, and increase the ability of the Company to
attract and retain individuals of exceptional skill upon whom, in large measure,
its sustained progress, growth and profitability depend.

Pursuant to the Plan, options to purchase the Company’s Common Stock and Stock
Appreciation Rights may be granted and Restricted Stock may be awarded by the
Company. Options to purchase the Company’s Common Stock shall have a term not
exceeding ten years from the date of grant for non-qualified stock options as
shall be determined by the Committee (hereinafter defined), and for incentive
stock options as hereinafter defined for such term as shall be determined by the
Committee not exceeding ten years from the date of grant (the “Option” or
“Options”). Options granted under the Plan may be either incentive stock
options, as defined in Section 422(b) of the Internal Revenue Code, or options
which do not meet the requirements of said Section 422(b) of the Code, herein
referred to as non-qualified stock options.

It is intended, except as otherwise provided herein, that incentive stock
options may be granted under the Plan and that such incentive stock options
shall conform to the requirements of Section 422 and 424 of the Internal Revenue
Code and to the provisions of this Plan and shall otherwise be as determined by
the Committee and, to the extent provided in the last sentence of Section 2
hereof, approved by the Board of Directors. The terms “subsidiaries” and
“subsidiary corporation” shall have the meanings given to them by Section 424 of
the Internal Revenue Code. All section references to the Internal Revenue Code
in this Plan are intended to include any amendments or substitutions therefor in
such Code subsequent to the adoption of the Plan.

Section 2. Administration. The Plan shall be administered by a Compensation and
Benefits Committee (the “Committee”) consisting of three or more members of the
Board of Directors of the Company who are not employees. The Committee shall
have full authority to grant Options and Stock Appreciation Rights, and make
Restricted Stock awards, to interpret the Plan and to make such rules and
regulations and establish such procedures as it deems appropriate for the
administration of the Plan, taking into consideration the recommendations of
management. The decisions of the Committee shall be binding and conclusive for
all purposes and upon all persons unless and except to the extent that the Board
of Directors of the Company shall have previously directed that all or specified
types of decisions of the Committee shall be subject to approval by the Board of
Directors.

Section 3. Number of Shares. The total number of shares which may be sold or
awarded under the Plan and for which Stock Appreciation Rights may be exercised
shall not exceed 24,000,000 shares of the Company’s Common Stock provided,
however, that the total number of shares which may be sold or awarded under the
Plan to any Optionee (hereinafter defined), including shares for which Stock
Appreciation Rights may be exercised, shall not exceed 10% of such number. The
shares may be authorized and unissued or issued and reacquired shares, as the
Board of Directors from time to time may determine. Shares with respect to which
Options or Stock Appreciation Rights are not exercised prior to termination of
the Option and shares that are part of a Restricted Stock award which are
forfeited before the restrictions lapse shall be available for Options and Stock
Appreciation Rights thereafter granted and for Restricted Stock thereafter
awarded under the Plan. Further any shares of the Company’s Common Stock that
are used in full or partial payment of the purchase price for any option under
this Plan or any other stock option plan of the Company shall become available
for issuance under the Plan.

 

1



--------------------------------------------------------------------------------

Section 4. Participation. The Committee may, from time to time, select and grant
Options and Stock Appreciation Rights to officers (whether or not directors) and
other key employees of the Company and its subsidiaries (“optionees”) and award
Restricted Stock to officers (whether or not directors) and other key employees
of the Company and its subsidiaries and shall determine the number of shares
subject to each Option or award.

The aggregate fair market value of the Company’s Common Stock, determined at the
time of grant in accordance with the provisions of Section 5(b), with respect to
which incentive stock options granted under this or any other Plan of the
Company are exercisable for the first time by an optionee during any calendar
year shall not exceed $100,000, or such other amount as may be permitted under
the Internal Revenue Code.

No incentive stock option shall be granted to any individual who, at the time
when the option would be otherwise granted, is the owner, directly or
indirectly, of stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any subsidiary
thereof.

Section 5. Terms and Conditions of Options. The terms and conditions of each
Option and each Stock Appreciation Right shall be set forth in an agreement or
agreements between the Company and the optionee. Such terms and conditions shall
include the following as well as such other provisions, not inconsistent with
the Plan, as may be deemed advisable by the Committee:

(a) Number of Shares. The number of shares subject to the Option.

(b) Option Price. The option price per share (the “Option Price”), shall not be
less than 100% of the Fair Market Value of a share of the Company’s Common Stock
on the date the Option is granted. Fair Market Value of the Common Stock as of
any date, shall be deemed to be the closing price of the Common Stock on the
Consolidated Transaction Reporting System on such date or if such date is not a
trading day, on the most recent trading day prior to such date. Once granted,
except as provided in Section 8, the Option Price of outstanding Options may not
be reduced, whether by repricing exchange or otherwise

(c) Date of Grant. Subject to previous directions of the Board of Directors
pursuant to the last sentence of Section 2, the date of grant of an Option shall
be the date when the Committee meets and awards such Option.

(d) Payment. The option price per share (the “Option Price”) multiplied by the
number of shares to be purchased by exercise of the Option shall be paid upon
the exercise thereof. Unless the terms of an Option provide to the contrary,
upon exercise, the aggregate Option Price shall be payable by delivering to the
Company (i) cash equal to such aggregate Option Price, (ii) shares of the
Company’s Common Stock owned by the grantee having a fair market value on the
day the Company’s Common Stock is quoted on the Consolidated Transaction
Reporting System immediately preceding the date of exercise (determined in
accordance with Section 5(b) or as otherwise permitted by the Committee) at
least equal to such aggregate Option Price, (iii) a combination of any of the
above methods which total to such aggregate Option Price, or (iv) any other form
of consideration which has been approved by the Committee, including under any
approved cashless exercise mechanism; and payment of such aggregate Option Price
by any such means shall be made and received by the Company prior to the
delivery of the shares as to which the Option was exercised. The right to
deliver in full or partial payment of such Option Price any consideration other
than cash shall be limited to such frequency as the Committee shall determine in
its absolute discretion. A holder of an Option shall have none of the rights of
a stockholder until the shares are issued to him or her; provided that if an
optionee exercises an Option and the appropriate purchase price is received by
the Company in accordance with this Section 5(d) prior to any dividend record
date, such optionee shall be entitled to receive the dividends which would be
paid on the shares subject to such exercise if such shares were outstanding on
such record date.

 

2



--------------------------------------------------------------------------------

(e) Terms of Options. Each Option granted pursuant to the Plan shall be for the
term specified in the option agreement subject to earlier termination in all
cases as provided in paragraph (g) of this Section.

(f) Exercise of Option. The Option may not be exercised during the first year
after the date of grant nor after the Option is terminated as provided in
paragraph (g) of this Section except (i) for persons retiring within one year
after the date of grant in which case the date when the Option is exercisable
shall be the same date as his or her retirement date or (ii) for an optionee who
becomes disabled or who dies within one year after the date of grant in which
case the date when the Option is exercisable shall be the same date as the date
his or her disability commences or the date of his or her death provided the
optionee has been in the continuous employment of the Company or one or more of
its subsidiaries for at least two years at the time of his or her disability or
death. One year after the date of grant of the Option, the optionee may exercise
the Option at any time or in part from time to time provided the optionee has,
at the date of exercise, been in the continuous employment of the Company and/or
one or more of its subsidiaries for at least two years. Not withstanding the
foregoing, no Option may be exercised unless the optionee, except as provided in
paragraph (g) of this Section, is then employed by the Company or any of its
subsidiaries and shall have been continuously employed by the Company or one or
more of such subsidiaries since the date of the grant of his or her Option.
Also, notwithstanding the provisions of this Section 5(f), Options which are
granted by the Committee to replace shares of the Company’s Common Stock used as
part or all of the purchase price of other Options shall, subject to the
discretion of and determination by the Committee, be exercisable less than one
year from the date of the Option grant. Non-qualified stock options and
incentive stock options may be exercised regardless of whether or not other
Options granted to the optionee pursuant to the Plan are outstanding or whether
or not other stock options granted to the optionee pursuant to any other plan
are outstanding.

(g) Termination of Options. An Option, to the extent not validly exercised,
shall terminate upon the occurrence of the first of the following events:

(i) On the date specified in the Option Agreement;

(ii) Three years after termination of the optionee’s employment by the Company
or its subsidiaries due to retirement or disability during which three year
period the optionee may exercise the Option to the extent he or she was entitled
to exercise it at the time of such termination;

(iii) Three years after the date of the optionee’s death during which three year
period the Option may be exercised by the optionee’s legal representative or
legatee or such other person designated by an appropriate court as the person
entitled to exercise such Option to the extent the optionee was entitled to
exercise it at the time of his or her death;

(iv) Three months after termination by the Company or one of its subsidiaries of
the optionee’s employment for any reason other than retirement, disability or
deliberate gross misconduct during which three month period the Option may be
exercised by the optionee to the extent the optionee was entitled to exercise it
at the time of such termination;

(v) Concurrently with the time of termination by the Company or one of its
subsidiaries of the optionee’s employment for deliberate gross misconduct (for
purposes only of this subparagraph (v) an Option shall be deemed to be exercised
when the optionee has received the stock certificate representing the shares for
which the Option was exercised); or

(vi) Concurrently with the time of termination by the employee of his or her
employment with the Company or one of its subsidiaries for reasons other than
retirement or disability.

(vii) No options shall be exercisable after termination of employment unless the
optionee shall have during the time period in which his or her Options are
exercisable, (a) refrained from becoming or

 

3



--------------------------------------------------------------------------------

serving as an officer, director or employee of any individual, partnership or
corporation, or the owner of a business, or a member of a partnership which
conducts a business in competition with the Company or renders a service
(including without limitation, advertising agencies and business consultants) to
competitors with any portion of the business of the Company, (b) made himself or
herself available, if so requested by the Company, at reasonable times and upon
a reasonable basis to consult with, supply information to, and otherwise
cooperate with, the Company and (c) refrained from engaging in deliberate action
which, as determined by the Committee, causes substantial harm to the interests
of the Company. If these conditions are not fulfilled, the optionee shall
forfeit all rights to any unexercised Option or Stock Appreciation Right as of
the date of the breach of the condition.

(h) Non-transferability of Options and Stock Appreciation Rights. Options and
Stock Appreciation Rights shall not be transferable by the optionee other than
by will or the laws of descent and distribution, and Options and Stock
Appreciation Rights shall during his or her lifetime be exercisable only by the
optionee; provided, however, that the Committee may, in its sole discretion,
allow for transfer of Options (other than incentive stock options, unless such
transferability would not adversely affect incentive stock option tax treatment)
to other persons or entities, subject to such conditions or limitations as it
may establish to ensure that transactions with respect to Options intended to be
exempt from Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), pursuant to Rule 16b-3 thereunder do not fail to maintain
such exemption as a result of the Committee causing Options to be transferable
or for other purposes; provided further, however, that for any Option that is
transferred, other than by the laws of descent and distribution, any related
Stock Appreciation Right shall be extinguished.

(i) Applicable Laws or Regulations. The Company’s obligation to sell and deliver
stock under the Option is subject to such compliance as the Company deems
necessary or advisable with federal and state laws, rules and regulations.

Section 6. Stock Appreciation Rights.

(a) The Committee may, in its sole discretion, from time to time grant Stock
Appreciation Rights to certain optionees in connection with any Option granted
under this Plan. Stock Appreciation Rights may be granted either at the time of
the grant of an Option under the Plan or at any time thereafter during the term
of the Option. Stock Appreciation Rights may be granted with respect to all or
part of the stock under a particular Option.

(b) Stock Appreciation Rights shall entitle the holder of the related Option,
upon exercise, in whole or in part, of the Stock Appreciation Rights, to receive
payment in the amount and form determined pursuant to subparagraph (iii) of
paragraph (c) of this Section 6. Stock Appreciation Rights may be exercised only
to the extent that the related Option has not been exercised. The exercise of
Stock Appreciation Rights shall result in a pro rata surrender of the related
Option to the extent that the Stock Appreciation Rights have been exercised.

(c) Stock Appreciation Rights shall be subject to such terms and conditions
which are not inconsistent with the Plan as shall from time to time be approved
by the Committee and to the following terms and conditions.

(i) Stock Appreciation Rights shall be exercisable at such time or times and to
the extent, but only to the extent, that the Option to which they relate shall
be exercisable.

(ii) [Reserved]

(iii) Upon exercise of Stock Appreciation Rights, the holder thereof shall be
entitled to elect to receive therefor payment in the form of shares of Common
Stock (rounded down to the next whole number so no fractional shares are
issued), cash or any combination thereof in an amount equal in value to the
difference between the Option Price per share and the fair market value per
share of Common Stock on the

 

4



--------------------------------------------------------------------------------

date of exercise multiplied by the number of shares in respect of which the
Stock Appreciation Rights shall have been exercised, subject to any limitation
on such amount which the Committee may in its discretion impose. The fair market
value of Common Stock shall be deemed to be the mean between the highest and
lowest sale prices of the Common Stock on the Consolidated Transaction Reporting
System on the date the Stock Appreciation Right is exercised or if no
transaction on the Consolidated Transaction Reporting System occurred on such
date, then on the last preceding day on which a transaction did take place.

(iv) Any exercise by an officer or director of Stock Appreciation Rights, as
well as any election by such officer or director as to the form of payment to
such officer or director (Common Stock, cash or any combination thereof), shall
be made during the ten-day period beginning on the third business day following
the release for publication of any quarterly or annual statement of sales and
earnings by the Company and ending on the twelfth business day following the
date of such release (“window period”). For purposes hereof officer shall mean
only officers who are subject to Section 16(b) of the Securities Exchange Act of
1934, as amended. In the event that a director or officer of the Company subject
to Section 16(b) of the Securities Exchange Act of 1934 exercises a Stock
Appreciation Right for cash or stock pursuant to this Section 6 during a “window
period”, the day on which such right is effectively exercised shall be that day,
if any, during such “window period” which is designated by the Committee in its
discretion for all such exercises by such individuals during such period. If no
such day is designated, the day of effective exercise shall be determined in
accordance with normal administrative practices of the Plan.

(d) To the extent that Stock Appreciation Rights shall be exercised, the Option
in connection with which such Stock Appreciation Rights shall have been granted
shall be deemed to have been exercised for the purpose of the maximum
limitations set forth in the Plan under which such Options shall have been
granted. Any shares of Common Stock which are not purchased due to the surrender
in whole or in part of an Option pursuant to this Section 6 shall not be
available for granting further Options under the Plan.

Section 7. Restricted Stock Performance Awards. The Committee may, in its sole
discretion, from time to time, make awards of shares of the Company’s Common
Stock or awards of units representing shares of the Company’s Common Stock, up
to 4,000,000 shares, to such officers and other key employees of the Company and
its subsidiaries in such quantity, and on such terms, conditions and
restrictions (whether based on performance standards, periods of service or
otherwise) as the Committee shall establish (“Restricted Stock”). The terms,
conditions and restrictions of any Restricted Stock award made under this Plan
shall be set forth in an agreement or agreements between the Company and the
recipient of the award.

(a) Issuance of Restricted Stock. The Committee shall determine the manner in
which Restricted Stock shall be held during the period it is subject to
restrictions.

(b) Stockholder Rights. Beginning on the date of grant of the Restricted Stock
award and subject to the execution of the award agreement by the recipient of
the award and subject to the terms, conditions and restrictions of the award
agreement, the Committee shall determine to what extent the recipient of the
award has the rights of a stockholder of the Company including, but not limited
to, whether or not the employee receiving the award has the right to vote the
shares or to receive dividends or dividend equivalents.

(c) Restriction on Transferability. None of the shares or units of a Restricted
Stock award may be assigned or transferred, pledged or sold prior to their
delivery to a recipient or, in the case of a recipient’s death, to the
recipient’s legal representative or legatee or such other person designated by
an appropriate court; provided, however, that the Committee may, in its sole
discretion, allow for the assignment, transfer or pledge of shares of Restricted
Stock, or rights thereto, to other persons or entities, subject to such
conditions or limitations as it may establish.

(d) Delivery of Shares. Upon the satisfaction of the terms, conditions and
restrictions contained in the Restricted Stock award agreement or the release
from the terms, conditions and restrictions of a Restricted Stock

 

5



--------------------------------------------------------------------------------

award agreement, as determined by the Committee, the Company shall deliver, as
soon as practicable, to the recipient of the award, or in the case of his or her
death to his or her legal representative or legatee or such other person
designated by an appropriate court, a stock certificate for the appropriate
number of shares of the Company’s Common Stock, free of all such restrictions,
except for any restrictions that may be imposed by law.

(e) Taxes. Notwithstanding any other provisions hereof, the Committee may in its
absolute discretion provide, with respect to the delivery of shares to a
recipient of a Restricted Stock award, that the number of such shares which the
recipient thereof shall be entitled to receive and which shall be delivered by
the Company shall be (i) the number of shares which would have been delivered in
the absence of this Section 7(e), minus (ii) the number of whole shares of
Common Stock necessary to satisfy federal, state and/or local tax withholding
obligations which are imposed on the Company by applicable law in respect of the
delivery of such award (and which may be satisfied by the reduction effected
hereby in the number of deliverable shares), it being understood that the value
of the shares referred to in clause (ii) above shall be determined, for the
purposes of satisfying such withholding obligations, on the basis of the average
of the high and low per share price for the Common Stock as reported on the
Consolidated Transaction Reporting System on the date of authorization of
delivery by the Committee, or on such reasonable basis for determining fair
market value as the Committee may from time to time adopt. Notwithstanding any
term or provision of this Section 7(e), in determining the total number of
shares which may be sold or awarded under this Plan pursuant to Section 3
hereof, the number of shares withheld in accordance with this Section 7(e) shall
be available for issuance under the Plan.

(f) Forfeiture of Restricted Stock. Subject to Section 7(g), all of the
restricted shares or units with respect to a Restricted Stock award shall be
forfeited and all rights of the recipient with respect to such restricted shares
or units shall terminate unless the recipient continues to be employed by the
Company or its subsidiaries until the expiration of the forfeiture period and
the satisfaction of any other conditions set forth in the award agreement.

(g) Waiver of Forfeiture Period. Notwithstanding any other provisions of the
Plan, the Committee may, in its sole discretion, waive the forfeiture period and
any other conditions set forth in any award agreement under certain
circumstances (including the death, disability or retirement of the recipient of
the award or a material change in circumstances arising after the date of an
award) and subject to such terms and conditions (including forfeiture of a
proportionate number of the restricted shares) as the Committee shall deem
appropriate.

Section 8. Adjustment in Event of Change in Stock. In the event of stock split,
stock dividend, cash dividend (other than a regular cash dividend), combination
of shares, merger, or other relevant change in the Company’s capitalization, the
Committee shall, subject to the approval of the Board of Directors,
appropriately adjust the number and kind of shares available for issuance under
the Plan, the number, kind and Option Price of shares subject to outstanding
Options and Stock Appreciation Rights and the number and kind of shares subject
to an outstanding Restricted Stock award; provided, however, that to the extent
permitted in the case of incentive stock options by Sections 422 and 424 of the
Internal Revenue Code, in the event that the outstanding shares of Common Stock
of the Company are increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company or of
another corporation, through reorganization, merger, consolidation, liquidation,
recapitalization, reclassification, stock split-up, combination of shares or
dividend, appropriate adjustment in the number and kind of shares as to which
Options may be granted and as to which Options or portions thereof then
unexercised shall be exercisable, and in the Option Price thereof, shall be made
to the end that the proportionate number of shares or other securities as to
which Options may be granted and the optionee’s proportionate interests under
outstanding Options shall be maintained as before the occurrence of such event;
provided, that any such adjustment in shares subject to outstanding Options
(including any adjustments in the Option Price) shall be made in such manner as
not to constitute a modification as defined by subsection (h)(3) of Section 424
of the Internal Revenue Code; and provided, further, that, in the event of an
adjustment in the number or kind of shares under a Restricted Stock award
pursuant to this Section 8, any new shares or units issued to a recipient of a
Restricted Stock award shall be subject to the same terms, conditions and
restrictions as the underlying Restricted Stock award for which the adjustment
was made.

 

6



--------------------------------------------------------------------------------

Section 9. Amendment and Discontinuance. The Board of Directors of the Company
may from time to time amend or revise the terms of the Plan, or may discontinue
the Plan at any time as permitted by law, provided, however, that such amendment
shall not (except as provided in Section 8), without further approval of the
stockholders, (i) increase the aggregate number of shares which may be sold or
awarded under the Plan; (ii) change the manner of determining the Option Price
(other than determining the fair market value of the Common Stock to conform
with applicable provisions of the Internal Revenue Code or regulations
thereunder); or (iii) extend the term of the Plan or the maximum period during
which any Option may be exercised. No amendments, revision or discontinuance of
the Plan shall, without the consent of an optionee, in any manner adversely
affect his or her rights under any Option theretofore granted under the Plan.

Section 10. Effective Date and Duration. The Plan was adopted by the Board of
Directors of the Company on November 29, 1990 and restated on January 31, 1991,
subject to approval by the stockholders of the Company at a meeting to be held
on April 25, 1991. Neither the Plan nor any option or Stock Appreciation Right
or Restricted Stock award shall become binding until the Plan is approved by a
vote of the majority of the Company’s outstanding stock. Notwithstanding the
foregoing, the provisions set forth in the last sentence of Section 3 and the
last sentence of Section 7(e) shall not be effective (i) at any time prior to
the effectiveness with respect to the Plan of the revised rules for employee
benefit plans under Section 16 of the Securities Exchange Act of 1934 issued by
the Securities and Exchange Commission on February 8, 1991, either upon election
by the Company or otherwise, unless and until the Committee has received an
opinion of counsel to the Company satisfactory to the Committee to the effect
that such provisions are not inconsistent with the requirements of Rule 16b-3
under the Securities Exchange Act of 1934 as such rule is in effect prior to
May 1, 1991, and (ii) at any time after such effectiveness unless and until the
Committee has received such an opinion to the effect that such provisions are
not inconsistent with the requirements of Rule 16b-3 as then in effect. No
option may be granted and no stock may be awarded under the Plan before
November 29, 1990 nor after November 28, 2000. Options granted and stock awarded
before November 29, 2000 may extend beyond the date last mentioned in accordance
with their terms.

Section 11. Construction and Conditions. The Plan and Options, Restricted Stock
awards, and Stock Appreciation Rights granted thereunder shall be governed by
and construed in accordance with the laws of the State of Delaware and in
accordance with such Federal law as may be applicable.

Neither the existence of the Plan nor the grant of any Options or Stock
Appreciation Rights or awards of Restricted Stock pursuant to the Plan shall
create in any optionee the right to continue to be employed by the Company or
its subsidiaries. Employment shall be “at will” and shall be terminable “at
will” by the Company or employee with or without cause. Any oral statements or
promises to the contrary are not binding upon the Company or the employee.

Section 12. Deferral.

(a) Notwithstanding anything herein to the contrary, an optionee may elect, at
the discretion of, and in accordance with rules which may be established by, the
Committee, to defer delivery of the proceeds of exercise of an unexercised
Option or the corresponding Stock Appreciation Right, provided such election is
irrevocable and is made (i) at least six months prior to the date that such
Option or the corresponding Stock Appreciation Right otherwise would expire and
(ii) at least one month prior to the date such Option or the corresponding Stock
Appreciation Right is exercised (or such shorter period as may be determined by
the Committee). Upon such exercise, the amount deferred shall be equal in value
to the difference between the Option Price per share and the fair market value
per share of the Common Stock on the date of exercise (determined in accordance
with Section 5(b)), multiplied by the number of shares covered by such exercise
and in respect of which the optionee shall have made the deferral election, and
shall be credited to an account in the name of the optionee on the books and
records of the Company (a “Deferred Compensation Account”) at the date of
exercise. A separate Deferred Compensation Account shall be maintained with
respect to each Option or corresponding Stock Appreciation Right subject to an
effective deferral election.

(b) Interest shall be credited on amounts in the Deferred Compensation Account
from the date of exercise of the Option or the corresponding Stock Appreciation
Right to the date of payment, as of the last day of each complete calendar month
during the deferral period, at the rate of interest determined by the Committee
and communicated to the optionees.

 

7



--------------------------------------------------------------------------------

The value of an optionee’s Deferred Compensation Account shall be payable in a
lump sum cash payment or in annual installments over a period not to exceed 10
years or as otherwise determined by the Committee. At the time an optionee makes
such deferral election, the optionee shall elect the form of payment and date
for lump sum payment or commencement of annual payments of the Deferred
Compensation Account, with such date at least one year subsequent to the date of
exercise of the Option or corresponding Stock Appreciation Right, but not later
than the date of the optionee’s termination of employment with Company.
Notwithstanding any election by an optionee, in the event of Disability or death
of the optionee, the optionee’s Deferred Compensation Account shall be paid
within 90 days in the form of a single lump sum.

(c) Notwithstanding the deferred payment date elected by the optionee, the
Committee may, in its discretion, allow for early payment of an optionee’s
Deferred Compensation Account in the event of an “unforeseeable emergency.” For
this purpose, an unforeseeable emergency shall be defined as an unanticipated
emergency that is caused by an event beyond the control of the optionee and that
would result in severe financial hardship to the optionee if early withdrawal
were not permitted. Any withdrawal on account of an unforeseeable emergency must
be limited to the amount necessary to meet the emergency. The above provisions
regarding a withdrawal upon an unforeseeable emergency shall be interpreted in
accordance with published revenue procedures, regulations, releases or
interpretations. In addition, Deferred Compensation Accounts may be distributed
on an accelerated basis in the discretion of the Committee.

(d) Optionees have the status of general unsecured creditors of the Company with
respect to their Deferred Compensation Accounts, and such accounts constitute a
mere promise by the Company to make payments with respect thereto.

(e) An Optionee’s right to benefit payments under the Plan with respect to the
Deferred Compensation Accounts may not be anticipated, alienated, sold,
transferred, assigned, pledged, encumbered, attached or garnished by creditors
of the optionee or the optionee’s beneficiary and any attempt to do so shall be
void.

 

8